[Cite as State v. Pames, 2022-Ohio-616.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                             No. 110647
                 v.                              :

CORNELIUS PAMES,                                 :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 3, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
         Case Nos. CR-18-633079-A, CR-18-633735-A, CR-19-636100-A and
                                 CR-19-643254-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Brandon A. Piteo, Assistant Prosecuting
                 Attorney, for appellee.

                 Brian R. McGraw, for appellant.

EILEEN A. GALLAGHER, P.J.:

                   Defendant-appellant Cornelius Pames appeals the trial court’s denial

of his presentence motion to withdraw his guilty pleas. Pames contends that he

should have been permitted to withdraw his guilty pleas because (1) his father and
his lawyers pressured him into changing his pleas and (2) he entered his guilty pleas

without “a full understanding of what he was doing.”

              For the reasons that follow, we affirm.

Procedural and Factual Background

              In 2018 and 2019, Pames was indicted on multiple charges in four

separate cases as follows.

              On October 26, 2018, a Cuyahoga County Grand Jury indicted Pames

on four counts in Cuyahoga C.P. No. CR-18-633735-A (“633735”) — two counts of

importuning, one count of gross sexual imposition (with a sexually violent predator

specification), one count of kidnapping (with sexual motivation and sexually violent

predator specifications) and count of aggravated menacing. The charges related to

an incident in September 2018 in which Pames allegedly pushed a 14-year-old

victim onto a bed, restrained her and attempted sexual contact with her, pulling at

her top and trying to kiss her, before she was able to escape.

              On November 1, 2018, a Cuyahoga County Grand Jury indicted

Pames on three counts of escape in Cuyahoga C.P. No. CR-18-633079-A (“633079”).

The charges were due to postrelease control violations.

              On January 14, 2019, a Cuyahoga Grand Jury indicted Pames on

eleven counts in Cuyahoga C.P. No. CR-19-636100-A (“636100”) — two counts of

aggravated murder, one count of aggravated burglary, two counts of aggravated

robbery, two counts of kidnapping, one count of murder, one count of attempted

murder and two counts of felonious assault.          The charges arose out of the
September 17, 2018 assault of two elderly sisters, Eusebia Garcia, age 94, and

Marina Garcia, age 74, after Pames allegedly broke into the home of a relative with

whom they were staying. The sisters were from Honduras and were in the United

States visiting family. Eusebia later died from her injuries.

               On August 29, 2019, a Cuyahoga County Grand Jury indicted Pames

on eight counts in Cuyahoga C.P. No. CR-19-643254-A (“643254” or the “rape case”)

— five counts of rape (four of which included sexually violent predator

specifications), two counts of kidnapping (with sexual motivation and sexually

violent predator specifications) and one count of aggravated burglary. The charges

arose out of an incident on October 1, 2018 in which Pames allegedly broke into a

residence, orally and vaginally raped an autistic 16-year-old girl multiple times and

then bound her to a chair with duct tape. DNA evidence obtained from the duct tape

linked Pames to the assault.

               Pames initially pled not guilty to all charges.       Significant plea

negotiations followed.

      Plea Negotiations

               During the course of the plea negotiations, the state extended several

plea offers to Pames, including a plea offer pursuant to which Pames would have

entered guilty pleas to the charges in the rape case only and proceeded to trial on the

charges in the other three cases. Pames rejected each of those offers; the rape case

proceeded to trial on May 10, 2021.
              On May 12, 2021, during the trial in the rape case, the parties reached

a plea agreement. The state set forth the terms of the parties’ plea agreement on the

record. Pursuant to the plea agreement, Pames agreed to plead guilty to the

following charges:

      ●      In 643254, Pames agreed to plead guilty to two counts of rape
             (one of which was amended to delete the sexually violent
             predator specification), one amended count of kidnapping
             (deleting the sexual motivation and sexually violent predator
             specifications) and one count of aggravated burglary.

      ●      In 636100, Pames agreed to plead guilty to an amended count of
             involuntary manslaughter, one count of aggravated burglary,
             two counts of kidnapping and one count of attempted murder.

      ●      In 633735, Pames agreed to plead guilty to an amended count of
             gross sexual imposition (deleting the sexually violent predator
             specification) and an amended count of kidnapping (deleting the
             sexual motivation and sexually violent predator specifications).

      ●      In 633079, Pames agreed to plead guilty to one count of escape.

As part of the plea agreement, the parties further agreed to an agreed sentencing

range of 30 to 40 years with no opportunity for judicial release. In exchange for

Pames’ guilty pleas, the remaining counts would be dismissed.

              Defense counsel confirmed that the state had accurately represented

the terms of the plea agreement. Defense counsel further stated that he had

reviewed the terms of the plea agreement with Pames, that “[a]t this time it is

[Pames’] desire to withdraw his former pleas of not guilty on all four cases and enter

pleas of guilt as outlined by the State of Ohio,” and that he believed Pames’ guilty

pleas would be “knowingly, intelligently and voluntarily made” and that no threats
or promises had been made to induce his guilty pleas except “the assumption and

* * * the notion that [the] Court will accept the agreed recommended sentence of 30

to 40 years.” The trial court indicated that it would accept the recommended

sentence and impose a sentence in the range of 30 to 40 years.

              The trial court asked Pames whether the state and defense counsel

had accurately described the plea agreement as he understood it. Pames indicated

that they had done so. The trial court then proceeded with the plea colloquy.

      The Plea Colloquy

              In response to the trial judge’s preliminary questions, Pames

indicated that he was a 27-year-old United States citizen, that he attended high

school through 12th grade and that he was then on postrelease control. Pames stated

that he was not under the influence of any drugs or alcohol and that he was satisfied

with the representation he had received from his counsel. The trial judge advised

Pames of his constitutional rights and confirmed that Pames understood the rights

he would be waiving by entering his guilty pleas. The trial judge then identified each

count to which Pames would be pleading guilty, outlined the potential penalties he

faced on each of those counts and confirmed that Pames understood each of the

offenses to which he would be pleading guilty and the potential consequences of his

guilty pleas. Pames confirmed that no threats or promises had been made to him to

induce him to change his pleas other than what had been stated on the record that

day. Pames then entered guilty pleas to each of the counts at issue in accordance
with the plea agreement. Pames further confirmed that he was, in fact, guilty of each

of the offenses to which he entered guilty pleas.

              The trial court found that Pames had entered his guilty pleas

“knowingly and voluntarily, with a full understanding of his rights.” The trial court

accepted his guilty pleas and found that Pames was, in fact, guilty of the offenses at

issue. Upon inquiry by the trial court, the state and defense counsel both confirmed

that the trial court had complied with Crim.R. 11. The trial court ordered a

presentencing investigation report and mitigation of penalty report and scheduled

the sentencing hearing for the following month.

      Motion to Withdraw Guilty Pleas

              On June 17, 2021, the trial court held the sentencing hearing. At the

outset of the hearing, the trial judge indicated that he had received a handwritten

“letter” from Pames indicating that he wished to withdraw his guilty pleas (the

“letter”). The letter, entitled “Memorandum in Support,” stated:

             I, Cornelius Pames, hereby rescind my plea of guilty to the
      charges against me, and reinstate my plea of not guilty on all charges.
      I am aware that I had accepted a negotiated plea agreement; however,
      I was not, at the time, in an appropriate state of mind and could not
      fully comprehend what I was agreeing to. This was due to receiving
      news of a dire medical diagnosis for an immediate family member,
      leaving me severely emotionally distraught.

             I offer my sincere apologies to the court, Judge Corrigan, and all
      other parties involved, including the prosecutor and my own attorney.
      I, however, cannot, in good faith, accept the negotiated plea agreement
      at this time.

             Please rescind my plea of guilty, and reinstate my plea of not
      guilty on all charges.
               The letter was undated but the envelope was postmarked May 19,

2021. Neither Pames nor his counsel filed a written motion to withdraw his guilty

pleas, and Pames’ letter was not filed with the trial court.

               Upon inquiry by the trial court, Pames stated that he wanted to

withdraw his guilty pleas in 63307, 633735 and 636100 — all of the cases except the

rape case — and explained his reasons for seeking to withdraw his guilty pleas as

follows:

      I didn’t understand fully. I had a family crisis. My father told me had
      cancer, so I was in the middle of dealing with that. I feel like I was
      forced into taking the plea and I didn’t understand a lot of stuff that you
      were saying then. The only reason I was saying yes is because I was told
      to say yes when you were reading the charges. I was told to say yes to
      all of them.

               Before deciding to accept the state’s plea offer, Pames met with his

father. Pames stated that that his father told him, at that time, that he had been

diagnosed with cancer and that this affected Pames “[l]ike real bad,” “like in a bad

way” because “my father is all I really have.” Pames told the trial court that he had

only ever been willing to plead guilty to the offenses in the rape case and that,

notwithstanding his statements to the contrary during the plea colloquy, he did not

hear the trial court and did not understand that he was pleading guilty to offenses in

all four cases because his mind was focused on his father’s condition:

      THE COURT: So what about that information caused you not to
      understand what was happening in the plea?

      THE DEFENDANT: Because my mind was somewhere else.
      THE COURT: You didn’t hear what I said when you were responding?

      THE DEFENDANT: No, not really.

      THE COURT: Not really or you didn’t hear?

      THE DEFENDANT: I didn’t.

      THE COURT: You didn’t hear at all?

      THE DEFENDANT: No, Your Honor.

      ***

      THE COURT: All right. And you do recall that I asked you when you
      were entering your pleas about whether you were, in fact, guilty; do you
      recall that?

      THE DEFENDANT: I really didn’t hear that part, sir.

      THE COURT: You don’t recall?

      THE DEFENDANT: No.

      THE COURT: Or you didn’t hear it?

      THE DEFENDANT: Didn’t hear it.

      THE COURT: The transcript indicates that you answered yes when I
      asked you those questions. How do you explain your answer?

      THE DEFENDANT: I was told when you talking — you ask me a
      question say yes. [Defense counsel] told me that, just say yes.

      THE COURT: Okay. Because you didn’t answer yes to every question.


      THE DEFENDANT: On the charges I did.

              Pames further claimed that he was “forced” to enter the guilty pleas

because his attorneys told him he would receive a life sentence if he rejected the
state’s plea offer and his father told him he needed to accept the plea agreement. As

Pames explained:

      THE COURT: Right. You know that you pled in all four cases, right?

      THE DEFENDANT: Yes. I was only willing to plead to just the rape
      case.

      THE COURT: All right. But you had been telling that to your attorneys
      for some time, right?

      THE DEFENDANT: Yes. I told them that that day, too. I told them
      and my father that same day.

      THE COURT: And then you changed your mind?

      THE DEFENDANT: No. I was forced to change my mind.

      THE COURT: Someone forced you?

      THE DEFENDANT: Because they said if I didn’t cop out to all of them
      I was going to get a life sentence.

      THE COURT: Okay. Right. That was another potential consequence
      of several of the charges, life without parole. So that was true. What
      else forced you to change your mind and enter a plea?

      THE DEFENDANT: My father talking to me. He told me that I better
      take the plea.

      THE COURT: So your father gave you some advice?

      THE DEFENDANT: He told me to take the plea. It wasn’t any advice.
      He told me to take the plea.

      THE COURT: Okay. So how did that force you to change your plea?

      THE DEFENDANT: Because any time — The way I was raised by him,
      anytime he say something it goes.
               When asked by the trial court whether she had any indication that

Pames “had difficulty understanding the process of the [change-of-plea] hearing,”

defense counsel stated that although she was “not able to speak” to Pames’ “mindset”

or “mental capacity” at that time, she had had multiple conversations with Pames

about what a plea would entail and the rights he would be giving up by entering into

a plea agreement. She stated that she not aware that Pames had any difficulty

understanding what was occurring during the change-of-plea hearing or that he

wished to withdraw his guilty pleas until she received a copy of the letter Pames sent

the trial judge. Defense counsel stated that although she was in the room when

Pames spoke with his father, she did not hear everything they said. She indicated,

however, that she did not hear what would lead her to believe that Pames “wasn’t

totally understanding” the terms of the state’s plea offer.

               The trial court asked Pames whether he wished to make an oral

motion to withdraw his guilty pleas. Pames indicated that he did:

      THE COURT: Mr. Pames, you wrote me a letter. You didn’t file a
      motion. Your attorneys have not filed a motion. You wish to file a
      motion with the Court?

      THE DEFENDANT: Yes, sir.

      THE COURT: To do what?

      THE DEFENDANT: To withdraw my guilty plea.

      THE COURT: Which pleas?

      THE DEFENDANT: The murder. I was willing to cop out to the rape.
      THE COURT: Okay. So you fully understood everything we talked
      about with the rape case when you pled?

      THE DEFENDANT: Yeah.

               Pames’ attorneys did not join in his oral motion. Although noting that

hybrid representation was not permitted, “out of an abundance of caution to give

[Pames] every opportunity to explore, this issue,” the trial court indicated that it

would consider Pames’ oral motion.

               The state urged the trial court to deny Pames’ motion on the grounds

that “[n]othing about [Pames’] behavior” at the change-of-plea hearing indicated

emotional distress, a lack of understanding or any other issue on the part of Pames.

The state noted that the trial court had inquired “several times” as to whether Pames

understood “the nature of the plea as well as all of the rights that he was giving up

to enter into that plea agreement.” The state further noted that it had extended an

alternate plea offer to Pames, pursuant to which Pames would enter guilty pleas to

the charges in the rape case only and to proceed to trial in the other three cases, but

that Pames had rejected that offer. The state also noted that trial had begun in the

rape case, that significant progress had been made in selecting a jury before Pames

decided to accept the state’s plea offer and that “significant arrangements” had been

made to enable the victims’ family members to participate in the sentencing hearing

scheduled for that day.
              After confirming that Pames and defense counsel had nothing more

to “tell the [c]ourt” regarding the issue, the trial court denied Pames’ motion,

explaining its reasoning as follows:

      So I have considered this information carefully and also considering all
      the information I have with respect to this defendant from
      psychological reports and my very vivid recollection of two days of trial,
      the opportunity the State gave for several different pleas, at least two,
      and the efforts made to make sure that his rights were preserved.

            It doesn’t make sense to me at this point that you would
      understand one plea but somehow not understand his rights or be
      forced in the other cases. It just doesn’t add up, doesn’t make sense.
      Those are all discussed at the same hearing.

             He has two extremely qualified, seasoned attorneys advising
      him; that he’s been advised for months with respect to all the issues in
      these cases; and that his specific answers to my questions indicated that
      he did knowingly, voluntarily, and with a full understanding of all his
      rights entered these guilty pleas.

             I’d also note that there is a significant prejudice to the State of
      Ohio in the middle of the trial when he made these pleas. A very
      attentive, engaged jury panel that certainly had an [e]ffect on whether
      or not Mr. Pames should accept responsibility. I believe that definitely
      that voir dire was a motivating factor in Mr. Pames finally accepting
      responsibility in all his cases.

             I’m going to deny his oral pro se motion at this time.

              The trial court then proceeded with the sentencing hearing. After

hearing from Pames, defense counsel, the state, and family members of the victims,

reviewing the presentence investigation report, psychological evaluations of Pames

and various victim impact statements and considering “the principles and purposes

of felony sentencing [and] all the appropriate recidivism and serious factors as
required by law,” the trial court sentenced Pames to a 40-year aggregate prison

sentence with no consideration of judicial release, as follows.

      ●      In 643254, the trial court sentenced Pames to 10 years on each
             of the rape, kidnapping and aggravated burglary counts to be
             served concurrently with each other but consecutively to the
             sentences imposed in 636100 and 633735 and concurrently with
             the sentence imposed in 633079.

      ●      In 636100, the trial court found that one of the kidnapping
             counts merged with the involuntary manslaughter count and
             that the other kidnapping count merged with the attempted
             murder count. The state elected to have Pames sentenced on the
             involuntary manslaughter and attempted murder counts. The
             trial court sentenced Pames to 10 years each on the involuntary
             manslaughter, aggravated burglary and attempted murder
             counts, with the sentence on the aggravated burglary count to be
             served concurrently with the sentences on the other counts and
             the sentences on the involuntary manslaughter and attempted
             murder counts to be served consecutively to each other and
             consecutively to the sentences imposed in 643254 and 633735
             but concurrently with the sentence imposed in 633079.

      ●      In 633735, the trial court found that the gross sexual imposition
             count merged with the kidnapping count, and the state elected
             to have Pames sentenced on the kidnapping count. The trial
             court sentenced Pames to 10 years on the kidnapping count to be
             served consecutively to the sentences imposed in 643254 and
             636100 but concurrently with the sentence imposed in 633079.

      ●      In 633079, the trial court sentenced Pames to 18 months on the
             escape count to be served concurrently with the sentences
             imposed in the other cases.

Pames was also sentenced to five years of mandatory postrelease control and

designated a Tier III sex offender.

              Pames appealed, raising the following sole assignment of error for

review:
       The trial court abused its discretion in denying Pames’ request to
       withdraw his guilty pleas prior to sentencing.

Law and Analysis

               We review a trial court’s ruling on a presentence motion to withdraw

a guilty plea for an abuse of discretion. State v. Xie, 62 Ohio St.3d 521, 527, 584

N.E.2d 715 (1992). Unless it is shown that the trial court acted unreasonably,

arbitrarily or unconscionably in denying a defendant's motion to withdraw a plea,

there is no abuse of discretion and the trial court’s decision must be affirmed. See,

e.g., State v. Musleh, 8th Dist. Cuyahoga No. 105305, 2017-Ohio-8166, ¶ 36, citing

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983), and Xie at

527.

               In general, “a presentence motion to withdraw a guilty plea should be

freely and liberally granted.” Xie at 527. However, even before the trial court

imposes a sentence, a defendant does not have an “absolute right” to withdraw a

plea. Id. at paragraph one of the syllabus. Before ruling on a presentence motion to

withdraw a plea, the trial court must conduct a hearing to determine whether there

is a reasonable and legitimate basis for withdrawal of the plea. Id. At the hearing,

the defendant is entitled to “‘full and fair consideration’” of his or her motion. State

v. Hines, 8th Dist. Cuyahoga No. 108326, 2020-Ohio-663, ¶ 8, quoting State v.

Peterseim, 68 Ohio App.2d 211, 428 N.E.2d 863 (8th Dist.1980). It is “‘within the

sound discretion of the trial court’” to determine whether circumstances exist that

warrant withdrawal of the guilty plea. Xie at 526, quoting Barker v. United States,
579 F.2d 1219, 1223 (10th Cir.1978). A mere “change of heart” regarding a guilty

plea is not enough to justify withdrawal of a guilty plea. See, e.g., Musleh at ¶ 35;

State v. Shaw, 8th Dist. Cuyahoga No. 102802, 2016-Ohio-923, ¶ 6.

              This court has identified a number of nonexhaustive factors for trial

courts to consider when deciding a presentence motion to withdraw a plea. See, e.g.,

State v. Moore, 8th Dist. Cuyahoga Nos. 108962, 108963 and 108964, 2020-Ohio-

3459, ¶ 56; State v. Walcot, 8th Dist. Cuyahoga No. 99477, 2013-Ohio-4041, ¶ 19.

These factors include: (1) whether the motion was made in a reasonable time; (2)

whether the motion states specific reasons for withdrawal; (3) whether the

defendant understood the nature of the charges and the possible penalties; (4)

whether the defendant was perhaps not guilty or had a complete defense and (5)

whether the state would be prejudiced by the withdrawal of the plea. See, e.g.,

Moore at ¶ 56; Hines at ¶ 10; State v. Heisa, 8th Dist. Cuyahoga No. 101877, 2015-

Ohio-2269, ¶ 19.

              As a general matter, a trial court does not abuse its discretion in

denying a presentence motion to withdraw a guilty plea where (1) the defendant was

represented by highly competent counsel, (2) the defendant was afforded a full

hearing, pursuant to Crim.R. 11, before he or she entered the plea, (3) the defendant

was given a complete and impartial hearing on the motion to withdraw the guilty

plea and (4) the record reveals that the court gave full and fair consideration to the

plea withdrawal request. Peterseim, 68 Ohio App.2d 211, 428 N.E.2d 863, at

paragraph three of the syllabus; see also Moore at ¶ 57; State v. Armstrong, 8th Dist.
Cuyahoga No. 103088, 2016-Ohio-2627, ¶ 17. On the record before us, we cannot

say that the trial court abused its discretion in denying Pames’ motion to withdraw

his guilty pleas.

               Pames contends that the trial court abused its discretion in denying

his presentence motion to withdraw his guilty pleas because (1) he had “explained,

in writing, and before he was sentenced” that he was “not fully engaged when he

pled guilty” and that he had been “forced” to plead guilty through “a combination of

pressure from his father and [his] lawyers,” (2) his “mouthing of ‘yes’ and ‘guilty’ did

not represent his state of mind at the time” and (3) the trial court’s questioning of

Pames at the sentencing hearing “did not, in any way, disturb his representation that

his guilty pleas were not made with a full understanding of what he was doing.”

               In this case, Pames sought to withdraw his guilty pleas within a week

of entering them. However, he did not file a motion and his attorneys did not join

in his oral motion to withdraw his guilty pleas. For that reason alone, the trial court

could have properly denied Pames’ request. See, e.g., State v. Williams, 8th Dist.

Cuyahoga No. 109972, 2021-Ohio-2032, ¶ 15 (“It is well established that ‘[a]

criminal defendant has the right to counsel or the right to act pro se; however, a

defendant does not have the right to both, simultaneously, or “hybrid

representation.’” * * * Where a represented defendant makes an oral pro se motion

to withdraw his guilty plea, the trial court can refuse to entertain such motion.”),

quoting State v. Powell, 8th Dist. Cuyahoga No. 107006, 2019-Ohio-346, ¶ 16; see
also State v. Mongo, 8th Dist. Cuyahoga No. 100926, 2015-Ohio-1139, ¶ 13-14, 17-

18; State v. Hill, 8th Dist. Cuyahoga No. 107290, 2019-Ohio-1647, ¶ 11-14.

               Nevertheless, the trial court held a hearing on Pames’ oral motion to

withdraw his guilty pleas. Pames does not claim that the hearing was incomplete or

impartial. Likewise, there is no dispute that Pames was represented throughout the

proceedings by two highly competent, “extremely qualified, seasoned” attorneys and

that he was afforded a full hearing, in compliance with Crim.R. 11, before he entered

his guilty pleas.    The record reflects that the trial court gave full and fair

consideration to Pames’ request to withdraw his guilty pleas.

               Pames’ claim that he “didn’t hear” the trial court during the plea

colloquy or did not understand that he was pleading guilty to any offenses — other

than those in the rape case — is not credible and is contradicted by the record. The

trial judge who ruled on Pames’ motion was present for, and actively engaged with

Pames throughout, the change-of-plea hearing. Pames pled guilty to a total of 12

counts — four counts in the rape case and eight counts in the other three cases. At

the outset of the plea hearing, the state outlined the parties’ plea agreement in detail,

identifying each of the 12 counts to which Pames would be pleading guilty. Defense

counsel confirmed that the state had accurately described the plea agreement and

Pames also expressly acknowledged that the state and defense counsel had

accurately described the plea agreement as he understood it. Before beginning the

plea colloquy, the trial judge told Pames, “I’m going to ask you some questions for

the record.” He instructed Pames, “[i]f there’s anything that I ask that you don’t
understand, let me know and I’ll explain it to you.” Although Pames claimed that he

“didn’t hear” or understand anything the trial judge said — except with respect to

the rape case — the transcript reveals that Pames provided intelligent and

appropriate responses to each and every question posed by the trial judge during the

change-of-plea hearing. During the plea colloquy, the trial court carefully described

each offense to which Pames would be pleading guilty, including the nature of the

offense, the date of the offense, the victim of the offense and the potential penalty

associated with the offense. Pames indicated that he understood each offense to

which he would be pleading guilty and that he was, in fact, guilty of each such

offense. It strains credulity to believe that Pames heard and understood everything

with respect to the rape case but was too distracted during the change-of-plea

hearing to hear and understand the information that was provided with respect to

his guilty pleas in the other cases.

               When the trial court asked Pames at the sentencing hearing what

questions he had about the guilty pleas, i.e., what did he not understand about the

guilty pleas, Pames did not provide a cogent response:

      THE COURT: What did you not understand?

      THE DEFENDANT: A lot of stuff like stuff you were reading about appeals
      and all that stuff.

      THE COURT: Appeals?

      THE DEFENDANT: Of all the stuff you were reading.

      THE COURT: You remember me talking about appeals?
      THE DEFENDANT: Yes. You said that I wouldn’t be allowed to appeal.
      That’s the only part I understood.

      ***

      THE COURT: Okay. So what questions do you have about the plea?

      THE DEFENDANT: Like just when I told my father and I’ve been
      telling him and telling them only terms I was ready — or willing to cop
      out to was the rape charge. Both my attorneys knew that and my family
      knew. I even said it on the phone I was agreeing to cop out to the rape
      and that was it.

               Likewise, Pames’ claim that he was “forced” to enter guilty pleas in

633079, 633735 and 636100 is not supported by the record.

               The uncertainty associated with going to trial and the fear of being

found guilty of, and sentenced on, more offenses (or more serious offenses) than the

defendant would have been convicted of had he or she accepted a plea agreement is

a motivation that underlies virtually all guilty pleas. The fact that a defendant may

have felt “pressured” to enter a guilty plea is not a sufficient basis upon which to

withdraw a plea in the absence of evidence of coercion. See, e.g., Moore, 2020-Ohio-

3459, at ¶ 60; Shaw, 2016-Ohio-923, at ¶ 6-9; see also Musleh, 2017-Ohio-8166, at

¶ 42-44 (defendant’s claim that he had been “confused, depressed, and worried

about his family” when he entered his no contest plea was not sufficient to warrant

withdrawal of his plea). To show coercion in the entry of a guilty plea, ‘“an appellant

must submit supporting material containing evidence that the guilty plea was

induced by false promises.’” Shaw at ¶ 6, quoting State v. Thomas, 8th Dist.
Cuyahoga No. 85294, 2005-Ohio-4145, ¶ 5, citing State v. Kapper, 5 Ohio St.3d 36,

448 N.E.2d 823 (1983).

              Defense counsel’s expression of opinion regarding the strength of the

state’s case, his or her explanation of the worst-case scenario or other possible

sentencing scenarios (including the potential that the defendant could receive

multiple life sentences) if the defendant were to go to trial and lose, and defense

counsel’s recommendation regarding whether to accept a plea deal does not amount

to coercion or duress sufficient to justify withdrawal of a guilty plea; “it is merely

evidence of * * * defense counsel doing his job.” Walcot, 2013-Ohio-4041, at ¶ 24;

see also State v. Martre, 3d Dist. Allen No. 1-18-61, 2019-Ohio-2072, ¶ 15 (“simply

stating the projected outcome of a trial based upon the evidence * * * is not

necessarily duress”).

              Further, the record contains nothing to support Pames’ assertion that

defense counsel “pressured” him to accept the state’s plea offer. To the contrary, the

record shows that Pames freely rejected other plea offers the state had made. Pames

has not claimed that he was threatened in any way by defense counsel, that he was

promised anything he did not receive in exchange for his guilty pleas by defense

counsel or that defense counsel (or anyone else) provided him with incomplete or

inaccurate information with regard to the offenses with which he was charged, the

sentences for those offenses or the evidence in support of the state’s case against

him. At the change-of-plea hearing, Pames stated that he was satisfied with the

representation he had received from his counsel. Pames does not claim that he did
not commit the offenses to which he pled guilty or that he had any potential

defenses. And although Pames asserts that any prejudice to the state as a result of

the withdrawal of his guilty pleas would be “limited,” i.e., that “asking a prosecutor

to ‘resurrect’ a file and move it from the ‘pled guilty’ drawer to the ‘get ready for trial

drawer’ is an inconvenience (and upsetting) but it doesn’t rise to the level of

prejudice,” the record reflects otherwise. The trial court specifically found, as

detailed above, that there was “a significant prejudice” to the state, i.e., that “[a] very

attentive, engaged jury panel” had been seated “that certainly had an [e]ffect on

whether or not Mr. Pames should accept responsibility.” Nothing in the record

contradicts that finding.

               Likewise, Pames’ statement that his father told him to “take the plea”

is not sufficient evidence of “coercion” to warrant withdrawal of Pames’ guilty pleas.

See, e.g., Shaw, 2016-Ohio-923, at ¶ 9 (‘“feeling pressured’ into pleading guilty on

the day of his trial by his father’s presence” was “not synonymous with ‘being

coerced’”); State v. Slater, 8th Dist. Cuyahoga No. 101358, 2014-Ohio-5552, ¶ 13

(“family pressure” to enter guilty plea ‘“does not necessarily show coercion’” in the

absence of evidence that the defendant was competent or incapable of making his

own decision), quoting State v. Westley, 8th Dist. Cuyahoga No. 97650, 2012-Ohio-

3571, ¶ 8; State v. Christian, 7th Dist. Mahoning No. 16 MA 0148, 2017-Ohio-9373,

¶ 37 (noting that “family pressure is generally insufficient to show coercion,

particularly when the defendant was capable of making his own decision” and that

“[n]o case can be found where a plea was permitted to be withdrawn due to family
pressure”); State v. Mitchell, 11th Dist. Portage No. 94-P-0070, 1995 Ohio App.

LEXIS 2803, 5 (June 30, 1995) (although familial “advice” or “pressure” may be

probative of a defendant’s motivation for entering guilty pleas, it does not constitute

coercion, duress or involuntariness); cf. State v. Sidney, 8th Dist. Cuyahoga No.

70686, 1997 Ohio App. LEXIS 2914, 2, 7-8 (July 3, 1997) (concluding that trial court

did not abuse its discretion in denying defendant’s presentence motion to withdraw

guilty plea and that defendant merely had a “change of heart” regarding his guilty

plea where defendant claimed that that he was “not thinking clearly” when he

entered guilty pleas because he was “under tremendous stress” due to wife’s

upcoming surgery for breast cancer but made no mention of his wife’s surgery or

any stress he was experiencing at change-of-plea hearing); State v. Vales, 8th Dist.

Cuyahoga Nos. 102014 and 102015, 2015-Ohio-3874, ¶ 13-14, 30-31 (trial court did

not abuse its discretion in denying defendant’s presentence motion to withdraw his

guilty pleas where defendant claimed that he “felt great pressure in making [his

decision to plead guilty] because of the possible life sentence, being on the brink of

trial, and considering his prior conviction versus the credibility of the alleged victim

in the case, and the age of the case”).

               At the change-of-plea hearing, Pames made no mention of his father’s

health condition or any related stress and repeatedly acknowledged that no threats

or promises had been made to him to induce him to change his pleas other than

what had been stated on the record that day. Pames has provided no specifics on

how his father allegedly coerced him into entering his guilty pleas other than to state
“anytime he say something it goes.” However, at the time of his guilty pleas, Pames

was 27 years old. There is nothing in the record to suggest that Pames was not

competent and capable of making his own choices.

               It was within the trial court’s province to determine whether Pames’

arguments in support of his motion to withdraw his guilty pleas were reasonable and

legitimate. We defer to the trial court’s judgment in evaluating the “good faith,

credibility and weight” of Pames’ assertions in entering and attempting to withdraw

his guilty pleas. See, e.g., Westley at ¶ 12, citing Xie, 62 Ohio St.3d at 525, 584

N.E.2d 715. Pames has not shown that his guilty pleas were entered unwillingly,

were entered without an understanding of the consequences or that false promises

were made to him to induce his guilty pleas. Where, as here, a defendant offers no

evidence, “other than mere persuasion and convincing by family and counsel” that

his guilty pleas were coerced, a trial court does not abuse its discretion in denying a

defendant’s motion to withdraw his guilty pleas. See, e.g., Westley at ¶ 12-13.

                Based on the record before us, we cannot say that the trial court

abused its discretion in denying Pames’ oral motion to withdraw his guilty pleas.

Pames’ assignment of error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Court of Common Pleas to carry this judgment into execution.
The defendant’s convictions having been affirmed, any bail pending appeal is

terminated.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_________________________________
EILEEN A. GALLAGHER, PRESIDING JUDGE

EMANUELLA D. GROVES, J., and
MARY J. BOYLE, J., CONCUR